DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-9 and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add “a protrusion that protrudes above the insulating member on an inner peripheral side of the insulating member, and an upper surface of the protrusion,” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The insulating member of claim 1, which is a ring, slit, or island or made out of silicon oxide, silicone, acrylic, or epoxy, or is a focus ring; as per page 12 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 12 and 14-18 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2012/0176692 to Yamawaku.
In regards to Claim 1, Yamawaku teaches a focus ring 25 Fig. 1, 2  for a semiconductor manufacturing apparatus 10, the focus ring being enabled to cause electricity to pass through (as the material of 25a, 25b is semiconductive being made out of silicon or silicon carbide in order to distribute the plasma density [0048]), the focus ring comprising: a first focus 25b ring that is conductive (as it is made out of a semiconductive material, which is conductive in part, and is supported by Claim 4 below) and disposed on an upper side; a second focus ring 25a that is conductive (as it 

    PNG
    media_image1.png
    331
    470
    media_image1.png
    Greyscale

In regards to Claim 2, Yamawaku teaches a shape of the insulating member in the focus ring is substantially a ring, slit or an island, as it is a block with a gap.
In regards to Claim 3, Yamawaku teaches a shape of the insulating member exposed from the focus ring is a ring, a slit, or an island, as it is a block with a gap.

In regards to Claim 5, Yamawaku teaches the insulating member is made of material whose volume resistivity is in a range of 1 x102 to 1 x1017[Qc m], as the insulating member is made out of quartz/silicon oxide, as per the rejection of Claim 1 above, a material that fulfills this limitation as evidenced in page 13 lines 20-25.
In regards to Claim 6, Yamawaku teaches the insulating member is made of any one of silicon oxide, i.e., quartz, as per the rejection of Claims 1 and 5 above.
In regards to Claim 7, Yamawaku teaches the focus ring causes a direct current to flow from a contact that is an entrance of the direct current to a path of the focus ring determined by arranging the insulating member, as the focus ring adjusts for the plasma density, is made of the same material and arranged and formed of the claimed structure [0048-0050].
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Yamawaku is substantially the same as the claimed apparatus, the apparatus of Yamawaku would be capable of fulfilling the limitations of the claim and thus be able to 
In regards to Claim 11, Yamawaku teaches the number of the insulating member is at least one (as shown in Fig. 1 and 2), and the at least one insulating member 25c is provided at a predetermined height on a side between the inner peripheral side and the outer peripheral side (as shown in Fig. 2 above).
In regards to Claim 12, Yamawaku teaches the insulating member is a bond that bonds at least two members obtained by dividing the focus ring so as not to be electrically connected, as Yamawaku teaches the separation of 25a and 25b by 25c above, and as 25 is the only contact between the two structures.
In regards to Claim 14, Yamawaku teaches semiconductor manufacturing apparatus 10 Fig. 1, 2  including a mounting stage 12 inside a treatment chamber 11; an electrostatic chuck 22 installed on the mounting stage; and a focus ring 25 installed on the electrostatic chuck and placed at a peripheral edge portion of an object W to be processed, the focus ring including a first focus ring 25b that is conductive (as it is made out of a semiconductive material, which is conductive in part, and is supported by Claim 4 below) and disposed on an upper side and a second focus ring 25a that is conductive and disposed on a lower side (as it is made out of a semiconductive material, which is conductive in part, and is supported by Claim 4 below) [0055-0059]; and an insulating member 25c that is disposed between the first focus ring and the second focus ring to electrically insulate the first focus ring from the second focus ring (as it is made out of quartz), wherein the second focus ring has a protrusion that protrudes above the 

    PNG
    media_image2.png
    331
    470
    media_image2.png
    Greyscale
  
In regards to Claim 15, Yamawaku teaches a gap is formed between the protrusion of the second focus ring and the first focus ring, and the insulating member is exposed to the plasma space through the gap, as shown in the annotated figure above for the rejection of Claim 14.
In regards to Claim 16, Yamawaku teaches the upper surface of the protrusion of the second focus ring is coplanar with an upper surface of the first focus ring, as shown in the annotated figure above for the rejection of Claim 1. 
In regards to Claim 17, Yamawaku teaches a gap is formed between the protrusion of the second focus ring and the first focus ring, and the insulating member is exposed to the plasma space through the gap, as shown in the annotated figure above for the rejection of Claim 14.   
. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0176692 to Yamawaku, as applied to Claim 7 above, and in further view of United States Patent Application No. 2015/0122422 to Hayasaka et al.
The teachings of Yamawaku are relied upon as set forth in the above 103 rejection.
In regards to Claim 8, Yamawaku teaches that the surface of a ring like shape of being an exit of a direct current through a path of the part as it is made out of quartz, and wherein a width of the upper surface of the protrusion in a direction of a diameter of a ring included in the ring-like shape is at least 0.5 mm as the flange has a thickness of 1.7-2.0 mm which is smaller than the width of the protrusion like shape such that the protrusion has a width of at least 0.5 mm but does not expressly teach that the width of a surface of a ring like shape is at least 0.5 mm.
Hayasaka teaches that an ring like shape of silicone ring 27 can be made to have a thickness of 3 mm and a width of 38 mm [0012-0016], which allows for improved temperature control of the focus ring.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamawaku, with the silicon sheet width of In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. See MPEP 2143, Motivations A-E. Specifically, the claimed dimension in view of a protrusion is greater than the flange width, as per the teachings of Yamawaku, would result in the claimed dimensions of the claim in combination with Hayasaka would be greater than 0.5 mm, as Yamawaku is silent to the dimensions and Hayasaka teaches acceptable dimensions for a width.
Yamawaku in view of Hayasaka does not expressly teach the ring-like shape being an exit of a direct current through a path of the focus ring.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Yamawaku in view of Hayasaka is 
The resulting apparatus fulfills the limitations of the claim. 

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0176692 to Yamawaku, as applied to Claim 7 above, and in further view of United States Patent Application No. 2008/0308230 to Takahashi et al.
The teachings of Yamawaku are relied upon as set forth in the above 103 rejection.
In regards to Claims 9 and 13, Yamawaku does not expressly teach a thickness of the insulating member is in a range of 2 μm to 750 μm or wherein the insulating member is a thermal spray film that is formed on a surface of the part by thermal spray.  
Takahashi teaches a thermal spray of insulating adhesive material 56 on a mounting stage 12 Fig. 3, 4 has a thickness of insulating material is sprayed to have a thickness of 60, or 90-150 μm [0039-0041], to prevent the deterioration of the flatness of the upper surface of the electrostatic chuck and adjusted to absorb the deformation of the electrostatic chuck due to temperature changes [0039].
It would be obvious to one of ordinary skill in the art, to have modified the insulating member of Yamawaku to change it to a spray on insulation at a thickness of In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. See MPEP 2143, Motivations A-E.  Yamawaku teaches a spacer between the two rings that creates this insulation and Takahashi expressly teaches a thickness spray that separates two rings, it would be obvious to one of ordinary skill in the art, to have applied the dimensions of Takahashi to Yamawaku as Yamawaku is silent to the dimensions and Takahashi teaches acceptable dimensions for insulation.
The resulting apparatus fulfills the limitations of the claim. 

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2011/0315318 to Kobayashi which also teaches a focus ring with different layers.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716